Case 1:20-cr-00217-GHW Document 50 Filed 04/09/21 Page 1 of 4

                                           USDC SDNY
                                           DOCUMENT
                                           ELECTRONICALLY FILED
                                           DOC #:
                                           DATE FILED: 4/9/2021
Case 1:20-cr-00217-GHW Document 50 Filed 04/09/21 Page 2 of 4
Case 1:20-cr-00217-GHW Document 50 Filed 04/09/21 Page 3 of 4
Case 1:20-cr-00217-GHW Document 50 Filed 04/09/21 Page 4 of 4
